Citation Nr: 0320216	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an effective date earlier than August 22, 
2000, for the grant of service connection for diabetes 
mellitus (DM).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana that granted service connection for 
DM.  The effective date of the award was July 9, 2001, which 
was the effective date of an amendment to 38 C.F.R. 
§ 3.309(e).  The amendment added type II diabetes to VA's 
list of diseases for which VA allowed presumptive service 
connection based on herbicide exposure.

The RO subsequently granted an effective date of August 22, 
2000, which is the date the veteran's claim for service 
connection for DM was received.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The initial claim of service connection for DM was 
received on July 7, 1999.

3.  A VA examination report dated November 23, 1999, noted a 
diagnosis of DM.


CONCLUSION OF LAW

The criteria for an effective date of July 7, 1999, but no 
earlier, for the grant of service connection for DM based on 
Agent Orange exposure, is assignable.  38 U.S.C.A. §§ 1110, 
1116, 5110 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.114, 
3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002)).  The Board will 
assume for the purpose of this decision that the liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Through a January 2002 statement of the case, the veteran and 
his representative have been notified of the law and 
regulations governing entitlement to the benefits sought, the 
evidence that would substantiate the claim, and the evidence 
that has been considered in connection with the appeal.  In 
correspondence dated in April 2001, the RO notified the 
veteran of the requirements of VCAA.  In essence, the veteran 
was informed of notification requirements and VA's duty to 
assist the veteran in developing his claim.  In addition, the 
veteran was informed of pertinent evidence that was of record 
and what additional evidence was needed.  In response, the 
veteran submitted a form dated in August 2001 that stated he 
understood what evidence was needed to support his claim, 
evidence VA would try to obtain, evidence that was of record, 
and evidence he needed to furnish in connection with his 
claim.  He also indicated that he was not aware of any source 
of evidence relevant to the claim other than that which VA 
would attempt to obtain and/or which had already been 
identified.

Based on the aforementioned documents, which are incorporated 
herein by reference, and the statement submitted by the 
veteran, the Board finds that the RO has satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support the claim, and 
has been provided ample opportunity to submit such 
information and evidence.  

Factual Background

On July 7, 1999, the RO received the veteran's informal claim 
for nonservice-connected pension, and for service connection 
for diabetes mellitus.  Instructions on the claim form 
indicated that items 19, 20, and 21 should be skipped if the 
veteran was not claiming compensation for service-connected 
disability.  Items 19 through 21 were not completed.  
Accompanying the forms were copies of VA outpatient treatment 
records reflecting the diagnosis of diabetes mellitus as 
early as July 31, 1998.

The veteran underwent a VA examination on November 23, 1999.  
The diagnoses included diabetes.

VA outpatient treatment records dated from February to 
October 2000 noted treatment for diabetes and diabetes 
related conditions.

The RO received the veteran's claim for entitlement to 
service connection for diabetic neuropathy on August 22, 
2000.

An October 2000 rating decision denied, in part, service 
connection for diabetic neuropathy.

Correspondence from the veteran dated in November 2000 noted 
that a new law had been signed that included diabetes on the 
list of diseases for which presumptive service connection was 
allowed based on exposure to Agent Orange.  Reconsideration 
was requested based on the new law.

A September 2001 rating decision granted service connection 
for DM with an effective date of July 9, 2001.

A January 2002 statement of the case assigned an earlier 
effective date of August 22, 2000.

Analysis

On February 6, 1991, the Agent Orange Act of 1991, Public Law 
102-4, 105 Stat. 11 (1991) was enacted.  It added to title 38 
a new section (§ 1116) establishing a scientific-evidence 
review process for the establishment of presumptions of 
service connection for diseases associated with exposure to 
certain herbicide agents.  38 U.S.C.A. § 1116 (West 1991).

Effective July 9, 2001, the provisions of 38 C.F.R. §§ 
3.307(a) and 3.309(e) were amended to allow presumptive 
service connection for type II diabetes.  66 Fed. Reg. 23,166 
(May 8, 2001).  In pertinent part, a veteran who had active 
service in Vietnam during the Vietnam Era and develops type 
II diabetes shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(a)(6).  If a veteran was exposed 
to an herbicide agent during active service, and type II 
diabetes manifests to a degree of 10 percent or more at any 
time after service, then said disease shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 
C.F.R. § 3.309(e).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later. 38 U.S.C.A § 5110(a); 38 C.F.R. § 
3.400.

Under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), the 
effective date of an award of direct service connection shall 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later. In pertinent 
part, under 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(ii), the effective date of an award of 
presumptive service connection shall be the date entitlement 
arose, if claim is received within 1 year after separation 
from active duty; otherwise, date of receipt of claim, or 
date entitlement arose, whichever is later.

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits if it meets the 
requirements of 38 C.F.R. § 3.157(a) (2002).  Under that 
provision, the date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.

Where compensation is awarded pursuant to a liberalizing law, 
or a liberalizing VA issue approved by the Secretary or by 
the Secretary's direction, the effective date of such award 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the effective date of the act or 
administrative issue.  38 C.F.R. § 3.114(a). Where 
compensation is awarded pursuant to a liberalizing law or VA 
issue which became effective on or after the date of its 
enactment or issuance, in order for a claimant to be eligible 
for a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
Id.  The provisions of this paragraph are applicable to 
original and reopened claims.  Id.

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  Id.  (2) If a claim is reviewed on the 
initiative of VA more than 1 year after the effective date of 
the law or VA issue, benefits may be authorized for a period 
of 1 year prior to the date of administrative determination 
of entitlement.  Id.  (3) If a claim is reviewed at the 
request of the claimant more than 1 year after the effective 
date of the law or VA issue, benefits may be authorized for a 
period of 1 year prior to the date of receipt of such 
request.  Id.

As noted, the veteran's claim of service connection for DM 
was received by VA on July 7, 1999more than one year prior to 
the effective date of the liberalizing VA regulation.

The RO has held that the documents received on July 7, 1999 
do not constitute a formal claim for service connection for 
diabetes mellitus because questions 19, 20, and 21 were 
unanswered.  Question 19 requests the dates of the onset of 
the disease in service.  Statements from the veteran indicate 
that the onset began in the 1990's, over 20 years after 
service.  There is no basis to answer question 19.  Question 
20 requests information on civilian and military physicians 
and hospitals.  A review of the claims folder reflects only 
VA treatment records, and no indication that the veteran has 
received civilian or military care post-service for diabetes 
mellitus.  There is no basis to answer question 20.  Question 
21 requests information on persons other than physicians who 
knew of the diabetes mellitus before, during or after 
service.  Again, there are no lay statements in the file to 
suggest that the veteran shared the knowledge of his disease 
with anyone.  There is no basis to answer question 21.  The 
veteran contends that a claim for nonservice-connected 
pension that was received in July 1999 should be considered a 
claim for compensation, and the Board agrees.  

The veteran also pointed out that he was first diagnosed with 
DM at a Baton Rouge VA Medical Center in April 1994.  Based 
on the Nehmer decision, he believes the effective date could 
just as easily be in April 1994.

Under the final stipulation and order in Nehmer v. United 
States Veterans Admin, 712 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I), the specific guidance provided in Nehmer v. 
United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Ca. 
1999) (Nehmer II), Nehmer v. United States Veterans Admin., 
No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) (class action 
order), and Nehmer v. Veterans Admin., 284 F.3d 1158 (9th 
cir. April. 1, 2002), an exception was created to the 
provisions governing the assignment of effective dates in 
certain cases.

As a result, VA is required to provide retroactive benefits 
to certain claimants who filed claims for Type 2 diabetes 
before it was added to VA's presumptive list, which is 
codified at 38 CFR Sec. 3.309(e). This involves claims 
decided during the period from September 25, 1985 to July 8, 
2001.  

The Board has determined that the veteran filed his claim of 
service connection for DM on July 7, 1999, which is later 
than the date of the veteran's initial diagnosis; therefore, 
an effective date of July 7, 1999, is also consistent with 
the Nehmer cases.  Id.

The Board finds that an effective date of July 7, 1999, is 
assignable.  The VA outpatient treatment records reflect a 
diagnosis of DM as early as July 31, 1998.  Since this record 
was dated within one year of the veteran's claim, an 
effective date of July 7, 1999, and no earlier, is assigned. 


ORDER

An effective date of July 7, 1999, for the award of service 
connection for DM is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 




____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

